     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 1 of 14 Page ID #:1




 1    Youssef H. Hammoud (SBN: 321934)
      L. Tegan Rodkey (SBN: 275830)
 2    PRICE LAW GROUP, APC
 3    6345 Balboa Blvd., Suite 247
      Encino, CA 91316
 4
      T: (818) 600-5596
 5    F: (818) 600-5496
 6    E: youssef@pricelawgroup.com
      E: tegan@pricelawgroup.com
 7    Attorneys for Plaintiff,
 8    Ruby Candler
 9
                        UNITED STATES DISTRICT COURT
10                 IN THE CENTRAL DISTRICT OF CALIFORNIA
11
12    RUBY CANDLER,                             Case No.: 2:21-cv-03589
13
14
                  Plaintiff,                    COMPLAINT AND DEMAND FOR
                                                JURY TRIAL FOR VIOLATIONS
15          v.                                  OF:
16
                                                    1. Telephone Consumer Protection
17
      ATLANTICUS HOLDINGS                              Act, 47 U.S.C. § 227 et seq.;
18    CORPORATION; and THE BANK                     2. CAL. CIV. CODE § 1788 et seq.;
19
      OF MISSOURI,                                     and
                                                    3. Intrusion Upon Seclusion
20                Defendants.
21
22
23                COMPLAINT AND DEMAND FOR JURY TRIAL
24
            Plaintiff Ruby Candler (“Plaintiff” or “Ms. Candler”), by and through her
25
26    attorneys, alleges the following against Atlanticus Holdings Corporation (“AHC”)
27
      and The Bank of Missouri (“BOM”), (collectively “Defendants”):
28
                                              -1-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 2 of 14 Page ID #:2




 1                                      INTRODUCTION
 2          1.     Count I of Plaintiff’s Complaint is based upon the Telephone
 3
      Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
 5    statute that broadly regulates the use of automated telephone equipment. Among
 6
      other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7
 8    use of automatic dialers or prerecorded messages, and delegates rulemaking
 9
      authority to the Federal Communications Commission (“FCC”).
10
11          2.     Count II of Plaintiff’s Complaint is based upon the Rosenthal Fair
12    Debt Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
13
      prohibit debt collectors from engaging in abusive, deceptive and unfair practices in
14
15    connection with the collection of consumer debts.
16
            3.     Count III of Plaintiff’s Complaint is based upon the Invasion of
17
18    Privacy Intrusion upon Seclusion, as derived from § 652B of the Restatement
19
      (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
20
21    otherwise, upon the solitude or seclusion of another or his private affairs or
22    concerns… that would be highly offensive to a reasonable person.”
23
                              JURISDICTION AND VENUE
24
25          4.     Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
26
      U.S.C. 1331.
27
28
                                               -2-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 3 of 14 Page ID #:3




 1          5.       Supplemental Jurisdiction of this court arises under 28 U.S.C. § 1367
 2    because the state law claims are so related to the claims in the action within such
 3
      original jurisdiction that they form part of the same case or controversy under
 4
 5    Article III of the US Constitution.
 6
            6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 7
 8    substantial part of the events or omissions giving rise to the claim occurred in this
 9
      District. Because Defendant transacts business here, personal jurisdiction is
10
11    established.
12                                          PARTIES
13
            7.       Plaintiff is a natural person residing in California.
14
15          8.       Plaintiff is a “debtor” as defined by Cal. Civ. Code §1788.2(h).
16
            9.       Defendants are “debt collector(s)” as defined by Cal. Civ. Code
17
18    §1788.2(c).
19
            10.      Defendants are attempting to collect on a “consumer debt” as defined
20
21    by Cal. Civ. Code §1788.2(f).
22          11.      Defendant BOM is a debt collector with its principal place of business
23
      headquartered in Perryville, MO. Defendant can be served at its principal place of
24
25    business located at 916 North Kingshighway, Perryville, MO 63775.
26
            12.      Defendant AHC is a debt collector with its principal place of business
27
28    headquartered in Atlanta, GA. Defendant can be served through its agent for service
                                                  -3-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 4 of 14 Page ID #:4




 1    of process, Corporation Service Company, located at 2 Sun Court, Suite 400,
 2    Peachtree Corners, GA 30092.
 3
            13.    Defendants acted through their agents, employees, officers, members,
 4
 5    directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 6
      representatives, and insurers.
 7
 8                             FACTUAL ALLEGATIONS
 9
            14.    Defendants are attempting to collect an alleged debt from Plaintiff.
10
11          15.    In or around May 2020, in an attempt to collect on an alleged
12    consumer account, Defendants began contacting Plaintiff on her cellular phone
13
      number ending in 4929.
14
15          16.    On or about May 11, 2020 at approximately 12:56 p.m., Plaintiff
16
      answered a call from Defendants on her cell phone number. The representative
17
18    indicated that Defendant was attempting to collect a debt.
19
            17.    Plaintiff informed the representative that she could not make a
20
21    payment, that she worked for the school district and was not currently working
22    because of COVID-19.
23
            18.    Further, Plaintiff informed the representative that she had no idea
24
25    when she would be going back to work, that she wanted to be contacted in writing
26
      only and when she could make a payment, she would call Defendants.
27
28          19.    Despite explaining her situation and revoking consent to be contacted
                                               -4-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 5 of 14 Page ID #:5




 1    on her cell phone, Defendants continued its assault of harassing automated debt
 2    collection calls to Plaintiff’s cellular phone.
 3
            20.    On at least one other occasion, Plaintiff again answered a call from
 4
 5    Defendants and spoke to a representative.
 6
            21.    Plaintiff, for the second time, informed the representative that she was
 7
 8    unable to make a payment, that she worked for the school district and was currently
 9
      out of work due to COVID-19.
10
11          22.    Plaintiff informed the representative that she didn’t know when she
12    was going back to work, that she wanted to be contacted in writing only and when
13
      she went back to work and was able to make a payment, she would call Defendants.
14
15          23.    Despite this second conversation, Defendants continued their
16
      harassing automatic telephone dialing campaign against Plaintiff.
17
18          24.    Between May 11, 2020 and November 01, 2020, Defendant called
19
      Plaintiff on her cellular phone approximately two hundred (200) times.
20
21          25.    On an almost daily basis, Defendants would call Plaintiff multiple
22    times in a single day.
23
            26.    Upon information and belief, each time Defendants called, there was
24
25    a pause before the collection agent began to speak, indicating the use of an
26
      automated telephone dialing system.
27
28
                                                  -5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 6 of 14 Page ID #:6




 1          27.    Defendants often called Plaintiff multiple times in the same day,
 2    indicating the use of a random or sequential number generator to: a) determine the
 3
      order in which to select phone numbers to be dialed from a preproduced list; and
 4
 5    b) store and dial those numbers at a later time when Plaintiff did not answer.
 6
            28.    Upon information and belief, Defendants also called and texted, or
 7
 8    attempted to call and text friends and family of Plaintiff, with the intention that they
 9
      would communicate to Plaintiff that Defendants was attempting to collect a debt
10
11    from her, causing Plaintiff additional embarrassment and distress.
12          29.    Upon information and belief, Defendants called Plaintiff and
13
      delivered prerecorded or artificial voice messages.
14
15          30.    Upon information and belief, the phone system used by Defendants
16
      places more calls than there are collection representatives available, resulting in
17
18    more calls made to Plaintiff.
19
            31.    Upon information and belief, use of the automated telephone dialing
20
21    system by Defendants allowed Defendants to call Plaintiff more times than it
22    otherwise would have been able to had it dialed manually, increasing the harassing
23
      nature of the calls.
24
25          32.    Upon information and belief, Defendants’ phone system is capable of
26
      placing tens of thousands of automated phone calls a day.
27
28
                                                 -6-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 7 of 14 Page ID #:7




 1          33.    Upon information and belief, Defendants’ representatives did not
 2    review Plaintiff’s account notes and/or file prior to initiating the collection calls to
 3
      her cell phone and home phone.
 4
 5          34.    The phone system utilized by Defendants, in conjunction with
 6
      Defendants’ policies and procedures regarding collection on accounts were aimed
 7
 8    at causing Plaintiff such distress and annoyance that she would make a payment,
 9
      despite knowing she was not able to.
10
11          35.    Defendants’ conduct was done willfully and knowingly.
12          36.    Defendants were aware that Plaintiff had revoked consent to be called,
13
      and despite this, Defendants continued to place automated debt collection calls to
14
15    Plaintiff’s cell phone and home phone.
16
            37.    Defendants were aware that Plaintiff was unable to make a payment
17
18    because of the impact COVID-19 has had on her and her work, and despite this,
19
      continued to place automated debt collection calls to Plaintiff’s cell phone.
20
21          38.    Defendants’ calls were excessive and done with the purpose of
22    attempting to harass Plaintiff into making a payment on the account.
23
            39.    Defendants would place a call to Plaintiff’s cell phone within short
24
25    periods of time of one another in an attempt to harass Plaintiff to answer the phone
26
      and make a payment.
27
28
                                                 -7-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 8 of 14 Page ID #:8




 1          40.    Defendants’ caused Plaintiff’s cell phone to ring repeatedly or
 2    continuously with the intention to annoy, abuse, or harass her.
 3
            41.    The conduct was not only willful but done with the intention of
 4
 5    causing Plaintiff such distress, so as to induce her to pay the debt.
 6
            42.    Further, the conduct was done with such frequency so as to harass
 7
 8    Plaintiff and cause her great annoyance.
 9
            43.    Plaintiff attempted to explain her situation and request that Defendant
10
11    contact her in writing only in an attempt to get the calls to stop, however, Defendant
12    continued to lay siege on Plaintiff’s cell phone.
13
            44.    Defendants’ intrusion upon Plaintiff’s seclusion was highly offensive
14
15    to the reasonable person and far exceeded reasonable collection efforts.
16
      Defendants’ conduct was especially unreasonable because it called relentlessly
17
18    shortly after Plaintiff had explained she was not able to make a payment, was
19
      dealing with personal issues and wanted to be contacted in writing.
20
21          45.    Defendants acted maliciously and subjected Plaintiff to oppression.
22          46.    Due to Defendants’ actions, Plaintiff has suffered from immense
23
      emotional and mental pain and anguish, including but not limited to, stress, anxiety,
24
25    headaches, sleepless nights, embarrassment and humiliation.
26
      ///
27
28    ///
                                                 -8-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 9 of 14 Page ID #:9




 1                                          COUNT I
                                     ALL DEFENDANTS
 2                         (Violations of the TCPA, 47 U.S.C. § 227)
 3
            47.      Plaintiff incorporates by reference all of the above paragraphs of this
 4
 5    Complaint as though fully stated herein.
 6
            48.      Defendant violated the TCPA. Defendant’s violations include, but are
 7
 8    not limited to the following:

 9                a. Within four years prior to the filing of this action, on multiple
10
                     occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
11
12                   which states in pertinent part, “It shall be unlawful for any person
13
                     within the United States . . . to make any call (other than a call made
14
15                   for emergency purposes or made with the prior express consent of the
16
                     called party) using any automatic telephone dialing system or an
17
18                   artificial or prerecorded voice — to any telephone number assigned to
19                   a . . . cellular telephone service . . . or any service for which the called
20
                     party is charged for the call.
21
22                b. Within four years prior to the filing of this action, on multiple
23
                     occasions, Defendant willfully and/or knowingly contacted Plaintiff
24
25                   using an artificial prerecorded voice or an automatic telephone dialing
26
                     system and as such, Defendant knowing and/or willfully violated the
27
28                   TCPA.
                                                      -9-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 10 of 14 Page ID #:10




 1           49.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
 2     entitled to an award of five hundred dollars ($500.00) in statutory damages, for
 3
       each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
 4
 5     that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
 6
       to an award of one thousand five hundred dollars ($1,500.00), for each and every
 7
 8     violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9
                                         COUNT II
10                                   ALL DEFENDANTS
11                       (Violations of CAL. CIV. CODE § 1788 et seq.)
12           50.     Plaintiff incorporates by reference all of the above paragraphs of this
13
       Complaint as though fully stated herein.
14
15           51.     Defendants violated the RFDCPA. Defendants’ violations include, but
16
       are not limited to, the following:
17
18                 a. Defendants violated CAL. CIV. CODE § 1788.11(d) by causing a
19                   telephone to ring repeatedly or continuously to annoy the person
20
                     called;
21
22                 b. Defendants violated CAL. CIV. CODE § 1788.17 by collecting or
23
                     attempting to collect a consumer debt without complying with the
24
25                   provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
26
                     United States Code (Fair Debt Collection Practices Act).
27
28
                                                  - 10 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 11 of 14 Page ID #:11




 1                    i.   Defendants violated CAL. CIV. CODE § 1788.17 by violating 15
 2                         U.S.C. § 1692d by engaging in conduct, the natural
 3
                           consequence of which is to harass, oppress or abuse any person
 4
 5                         in connection with the collection of the alleged debt;
 6
                     ii.   Defendants violated CAL. CIV. CODE § 1788.17 by violating 15
 7
 8                         U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
 9
                           engaging Plaintiff in telephone conversations repeatedly; and
10
11                  iii.   Defendants violated CAL. CIV. CODE § 1788.17 by violating 15
12                         U.S.C. § 1692f by using unfair or unconscionable means in
13
                           connection with the collection of an alleged debt;
14
15           52.    Defendants’ acts, as described above, were done intentionally with the
16
       purpose of coercing Plaintiff to pay the alleged debt.
17
18           53.    Defendants were aware of Plaintiff’s financial issues, that she could
19
       not make a payment, and that she requested to be contacted in writing only on more
20
21     than one occasion. Despite this, Defendants continued to call Plaintiff on her cell
22     phone in an attempt to harass her to pay a debt they knew she could not.
23
             54.    As a result of the foregoing violations of the RFDCPA, Defendants
24
25     are liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees
26
       and costs.
27
28     ///
                                                - 11 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 12 of 14 Page ID #:12




 1                                          COUNT III
                                       ALL DEFENDANTS
 2                                  (Intrusion Upon Seclusion)
 3
             55.      Plaintiff incorporates by reference all of the above paragraphs of this
 4
 5     Complaint as though fully stated herein.
 6
             56.      Restatement of the Law, Second, Torts, § 652(b) defines intrusion
 7
 8     upon seclusion as, “One who intentionally intrudes… upon the solitude or

 9     seclusion of another, or her private affairs or concerns, is subject to liability to the
10
       other for invasion of privacy, if the intrusion would be highly offensive to a
11
12     reasonable person”.
13
             57.      Defendants violated Plaintiff’s privacy. Defendant’s violations
14
15     include, but are not limited to, the following:
16
                   a. Defendants intentionally intruded, physically or otherwise, upon
17
18                    Plaintiff’s solitude and seclusion by engaging in harassing phone calls
19                    in an attempt to collect on an alleged debt despite Plaintiff’s request
20
                      for the calls to cease.
21
22                 b. The number and frequency of the telephone calls to Plaintiff by
23
                      Defendants after Plaintiff’s explanation of her financial situation and
24
25                    her request for the calls to cease constitute an intrusion on Plaintiff's
26
                      privacy and solitude.
27
28                 c. Defendants’ conduct would be highly offensive to a reasonable person
                                                  - 12 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 13 of 14 Page ID #:13




 1                    as Plaintiff received calls that often-interrupted Plaintiff’s work.
 2                 d. Defendants’ acts, as described above, were done intentionally with the
 3
                      purpose of coercing Plaintiff to pay the alleged debt.
 4
 5           58.      As a result of Defendants violations of Plaintiff’s privacy, Defendant
 6
       is liable to Plaintiff for actual damages.
 7
 8                                   PRAYER FOR RELIEF
 9
             WHEREFORE, Plaintiff Ruby Candler, respectfully requests judgment be
10
11     entered against Defendants Atlanticus Holdings Corporation and The Bank of
12     Missouri, for the following:
13
                      A.    Statutory damages against Defendants pursuant to 47 U.S.C.
14
15                          § (b)(3)(B) and 47 U.S.C. § (b)(3)(C);
16
                      B.    Declaratory judgment that Defendants violated the RFDCPA;
17
18                    C.    Statutory damages against Defendants pursuant to Cal. Civ.
19
                            Code §1788.30(b);
20
21                    D.    Actual damages against Defendants pursuant to Cal. Civ.
22                          Code §1788.30;
23
                      E.    Costs and reasonable attorneys’ fees against Defendants
24
25                          pursuant to Cal. Civ. Code §1788.30(c);
26
27
28
                                                    - 13 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-03589-MWF-AGR Document 1 Filed 04/27/21 Page 14 of 14 Page ID #:14




 1                   F.     Punitive damages against Defendants to be determined at
 2                          trial, for the sake of example and punishing Defendant for its
 3
                            malicious conduct, pursuant to Cal. Civ. Code § 3294;
 4
 5                   G.     Awarding Plaintiff any pre-judgment and post-judgment
 6
                            interest as may be allowed under the law; and
 7
 8                   H.     Any other relief that this Honorable Court deems appropriate.
 9
                                   DEMAND FOR JURY TRIAL
10
11            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
12     trial by jury of all issues triable by jury.
13
14
              Respectfully submitted this 27th day of April 2021.
15
16
                                                 By: /s/ Youssef H. Hammoud
17                                               Youssef H. Hammoud (SBN: 321934)
18                                               PRICE LAW GROUP, APC
                                                 6345 Balboa Blvd., Suite 247
19
                                                 Encino, CA 91316
20                                               T: (818) 600-5596
21                                               F: (818) 600-5496
                                                 E: youssef@pricelawgroup.com
22                                               Attorneys for Plaintiff,
23                                               Ruby Candler
24
25
26
27
28
                                                      - 14 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
